Title: From George Washington to the United States Senate, 14 June 1790
From: Washington, George
To: United States Senate


United States [New York] 
Gentlemen of the Senate,June 14th 1790.
I nominate the following persons to be Collectors, Naval-Officers and Surveyors of the Ports of New Port and Providence in the State of Rhode Island and Providence Plantations—viz.


William Ellery to be Collector,
}
of New-Port.


Robert Crooke to be Naval-Officer,


Daniel Lyman to be Surveyor


Jeremiah Olney to be Collector,
}
of Providence.


Theodore Foster to be NavalOfficer,


William Barton to be Surveyor



Go: Washington

